MODIFY and AFFIRM; and Opinion Filed May 26, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00877-CR
                                     No. 05-14-00878-CR
                                     No. 05-14-00879-CR
                                     No. 05-14-00880-CR

                            REGINALD KEITH PINK, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
      Trial Court Cause Nos. F09-55346-T, F13-60732-T, F13-60733-T, F13-72123-T

                              MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                Opinion by Justice Lang-Miers

       Reginald Keith Pink appeals his convictions for robbery, two aggravated robbery with a

deadly weapon offenses, and one aggravated assault on a public servant offense. See TEX.

PENAL CODE ANN. §§ 22.02(a)(2), 29.02(a)(2), 29.03(a)(2) (West 2011). The trial court assessed

punishment, enhanced by two prior felony convictions, at life imprisonment in each case. On

appeal, appellant’s attorney filed a brief in which he concludes the appeals are wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there
are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim.

App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of his right to file a pro se response, but he did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts

and counsel in Anders cases). Appellant did, however, file several pro se motions.

        We have reviewed the record, counsel’s brief, and appellant’s pro se motions. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate court’s

duty in Anders cases). We agree the appeals are frivolous and without merit. We find nothing in

the record that might arguably support the appeals.

        Although not an arguable issue, we note the judgments in cause nos. 05-14-00877-CR

and 05-14-00879-CR do not correctly reflect appellant’s pleas to, nor the trial court’s findings

on, the enhancement paragraphs. In each case, appellant pleaded true to two enhancement

paragraphs alleging prior felony convictions, and the trial court found the enhancement

paragraphs true. The judgment adjudicating guilt in cause no. 05-14-00877-CR contains no

reference to the enhancement paragraphs and the judgment in cause no. 05-14-00879-CR states

“N/A” in the sections regarding the first enhancement paragraph. As a result, the judgments are

incorrect. Accordingly, we modify the judgment adjudicating guilt in cause no. 05-14-00877-CR

to show that appellant pleaded true to the first and second enhancement paragraphs and the trial

court found the paragraphs are true. We modify the trial court’s judgment in cause no. 05-14-

00879-CR to show appellant pleaded true to the first enhancement paragraph and the trial court

found the paragraph true. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991,

pet. ref'd).

                                                 -2-
       In cause nos. 05-14-00878-CR and 05-14-00880-CR, we affirm the trial court’s

judgments. In cause nos. 05-14-00877-CR and 05-14-00879-CR, we affirm the trial court’s

judgments as modified.




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE


Do Not Publish
TEX. R. APP. P. 47

140877F.U05




                                          -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


REGINALD KEITH PINK, Appellant                      Appeal from the 283rd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00877-CR        V.                        F09-55346-T).
                                                    Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                        Justices Francis and Whitehill participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       Add section “Plea to 1st Enhancement Paragraph: True.”

       Add section “Plea to 2nd Enhancement /Habitual Paragraph: True.”

       Add section “Findings on 1st Enhancement Paragraph: True.”

       Add section “Findings on 2nd Enhancement/Habitual Paragraph: True.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered May 26, 2015.




                                              -4-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


REGINALD KEITH PINK, Appellant                    Appeal from the 283rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00878-CR       V.                       F13-60732-T).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Francis and Whitehill participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 26, 2015.




                                            -5-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                        JUDGMENT


REGINALD KEITH PINK, Appellant                     Appeal from the 283rd Judicial District
                                                   Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00879-CR        V.                       F13-60733-T).
                                                   Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                       Justices Francis and Whitehill participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to 1st Enhancement Paragraph” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered May 26, 2015.




                                             -6-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                       JUDGMENT


REGINALD KEITH PINK, Appellant                    Appeal from the 283rd Judicial District
                                                  Court of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00880-CR       V.                       F13-72123-T).
                                                  Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                      Justices Francis and Whitehill participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered May 26, 2015.




                                            -7-